department of the treasury int ernal revenue service washington d c of f i c e of c h i e f c ou n s e l date number release date cc pa apjp b02 tl-n-6191-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel area large and mid-size businesses cc lm fsh har attn carmino j santaniello from assistant chief_counsel administrative provisions judicial practice cc pa apjp subject statute_of_limitations on claims for refund this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-6191-00 legend taxpayer state issue sec_1 whether taxpayer filed a timely claim for deficiency_interest paid for in under sec_6601 of the internal_revenue_code whether taxpayer filed a timely claim for deficiency_interest paid for in and under sec_6601 of the code whether taxpayer filed timely claims for overpayment interest under sec_6611 of the code for and conclusion sec_1 sec_6511 provides that a refund cannot be allowed unless a timely claim_for_refund is filed when an informal claim_for_refund is timely filed and no final action is taken by the service on the claim the taxpayer may amend the claim after the expiration of the refund claim period however if the service allows a refund claim in full there is no longer any claim left to amend and a purported amendment must be viewed as a new claim_for_refund although the form_870 executed in was an informal claim_for_refund for the service allowed that claim in full thus the form_843 filed in could not serve as an amendment to that claim it is therefore an untimely new claim except with respect to the tax_deficiency interest or penalties if any paid within the two-year period ending on the date the form_843 was filed it is unclear whether taxpayer’s claim_for_refund for tax_year filed on form_843 in is a valid amendment of a prior claim the form_870 the previously filed form_870 was a timely informal claim if the subsequently filed form_843 would not require the investigation of new matters that would not have been disclosed by an investigation of the prior claim then the form_843 is a timely amendment of the prior claim the recovery_of overpayment interest under sec_6611 is not governed by the rules that apply to tax_refund claims claims for overpayment interest under sec_6611 must be filed within the six-year period beginning on the date the service authorizes the scheduling of an overassessment based on the facts presented it is unclear when the scheduling of the overassessment occurred and consequently tl-n-6191-00 we cannot determine whether taxpayer filed a lawsuit or a claim within the six-year period facts as a preliminary matter we note that the present case involves the timeliness of refund claims not the computation of the amount of the overpaid deficiency_interest we therefore assume for the purposes of this memorandum that taxpayer overpaid deficiency_interest for and because the issues presented do not concern the computation of the overpaid interest it is not necessary to consider 36_fedclaims_680 acq 1997_2_cb_1 action on decision date and subsequent cases involving this issue the claim taxpayer is a c_corporation doing business in state taxpayer filed its form_1120 on extension in september of on the service assessed the tax of dollar_figure reported on that return after applying credits totaling dollar_figure taxpayer elected under the provisions of sec_6402 to credit the overpayment of income_tax in the amount of dollar_figure for against estimated_tax for on taxpayer remitted a subsequent payment of dollar_figure consisting of tax of dollar_figure and dollar_figure of deficiency_interest although the precise reason for this payment is unknown it is believed that it accompanied a form 1120x filed by taxpayer on that date following an audit of taxpayer's return concluding on the service and taxpayer agreed that taxpayer had overpaid its income_tax by dollar_figure based on this amount taxpayer was entitled to sec_6611 allowable interest of dollar_figure on the service issued a refund check to taxpayer for tax and interest totaling dollar_figure the service secured taxpayer’s agreement to an overassessment for tax years and on form_870 entitled waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment form_870 was signed by taxpayer on and received by the service on for tax_year form_870 reflected on overassessment in the amount of dollar_figure on the service issued a second refund check to taxpayer for dollar_figure this amount consists of in tax attributable to a loss carryback together with dollar_figure in overpaid tax for the sum of these tl-n-6191-00 amounts equals the dollar_figure figure shown on form_870 in addition the refund check included statutory interest thereon of dollar_figure on taxpayer filed a form_843 claim_for_refund claiming a refund of dollar_figure for tax_year as of according to taxpayer the correct sec_6601 deficiency_interest is dollar_figure which is dollar_figure less than the dollar_figure assessed and paid on the remaining balance of the dollar_figure according to taxpayer consists of additional interest under sec_6611 totaling dollar_figure it appears that this amount is primarily due to the overpaid deficiency_interest of dollar_figure the support unit has not examined the accuracy of taxpayer's claim pending a determination of the timeliness of taxpayer's claim for overpaid sec_6601 deficiency_interest taxpayer and the service entered into several agreements to extend the time to assess the tax form_872 for the tax_year we assume that several valid form sec_872 were executed extending the statute_of_limitations through the claim taxpayer timely filed its form_1120 on extension on on the service assessed the tax of dollar_figure reported on that return after applying credits totaling dollar_figure taxpayer elected to apply the overpayment to its liability the credit elect the service secured taxpayer’s agreement to an overassessment for tax years and on form_870 entitled waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment form_870 was signed by taxpayer on and received by the service on for tax_year form_870 reflected on overassessment in the amount of dollar_figure this amount was never paid to taxpayer on taxpayer filed a separate form_843 for claiming a refund of dollar_figure for that year the dollar_figure consists of overcharged sec_6601 deficiency_interest of dollar_figure which was paid in and and dollar_figure of underpaid sec_6611 allowable interest due to taxpayer as of although taxpayer's cover letter is dated it was received by the service on tl-n-6191-00 taxpayer and the service entered into several agreements to extend the time to assess the tax form_872 for the tax_year we assume that several valid form sec_872 were executed extending the statute_of_limitations through law and analysis for issue sec_1 and sec_6402 of the internal_revenue_code authorizes the secretary_of_the_treasury to make refunds when a taxpayer overpays taxes the regulations on procedure and administration under sec_6402 provide that refunds of overpayments may not be allowed or made after the expiration of the statutory period of limitation properly applicable unless before the expiration of such period a claim therefor has been filed by the taxpayer sec_301_6402-2 the period of limitation for claiming a refund of underpayment interest that was previously collected from the taxpayer is governed by sec_6511 sec_6601 references to tax include sec_6601 interest see also 454_f2d_1379 ct_cl interest is deemed an integral part of the tax and an interest demand should be governed by sec_6511 in the same manner as a claim for the tax itself sec_6511 provides that a claim for credit or refund of an overpayment of any_tax in respect of which the taxpayer is required to file a return shall be filed within three years from the time the return was filed or two years from the time the tax was paid whichever of such periods expires later or if no return is filed by the taxpayer within two years from the time the tax was paid sec_6511 provides that no credit or refund shall be allowed or made after the expiration of the period of limitation prescribed in sec_6511 unless a claim for credit or refund is filed by the taxpayer within such period when a taxpayer and the service agree to extend the time for assessment the taxpayer is entitled to an equal extension of the time within which to file a claim_for_refund sec_6511 provides that the period within which the taxpayer may file a claim_for_refund arising from the tax_liability covered by the extension agreement is extended for the period of the extension plus an additional six months for both the and claims the extensions were valid through consequently the period within which taxpayer could file a claim_for_refund did not expire until six months after the expiration of the extension agreement there are several requirements that must be fulfilled for a document to constitute a formal claim_for_refund in particular the claim must set forth in detail each ground upon which a credit or refund is claimed and facts sufficient to apprise the commissioner of the exact basis tl-n-6191-00 thereof the statement of the grounds and facts must be verified by a written declaration that it is made under the penalties of perjury sec_301_6402-2 as a general_rule a claim_for_refund of an overpayment of income taxes shall be made on the appropriate income_tax return sec_301_6402-3 however it is well-established that a failure to meet the formal requirements in regard to claims for refund is not necessarily destructive of a taxpayer’s right to a refund where the commissioner was not misled or deceived by the failure_to_file a formal claim 163_fsupp_614 ct_cl citing 283_us_258 in regard to informal claims the supreme court has stated the following a notice fairly advising the commissioner of the nature of the taxpayer’s claim which the commissioner could reject because too general or because it does not comply with formal requirements of the statute and regulations will nevertheless be treated as a claim where formal defects and lack of specificity have been remedied by amendment filed after the lapse of the statutory period 314_us_186 citing 288_us_62 in applying the elements of the informal claim theory the court_of_appeals for the fifth circuit has indicated that there can be no doubt that the filing of the form_870 constituted a claim_for_refund 594_f2d_44 5th cir aff’g 449_fsupp_755 w d la moreover the service has stated that it will accept a timely executed form_870 waiver of restrictions on assessment showing an overassessment as a valid claim_for_refund revrul_68_65 1968_1_cb_555 the grounds upon which the overassessment was determined by the service are considered the basis of the claim id moreover the instructions to form_870 provide that w e will consider this waiver a valid claim_for_refund_or_credit of any overpayment due you resulting from any decrease in tax and penalties shown above provided you sign and file it within the period established by law for making such a claim thus the form_870 executed in this case constitutes an informal claim_for_refund for the and tax years as it shows an overassessment for each year it is clear that the service waived the formal requirements of a refund claim with respect to the claim as evidenced by the fact the service issued a refund of dollar_figure the precise amount shown on form_870 tl-n-6191-00 the period in which to file claims for refund for both and did not expire until thus the form_870 was a timely filed informal claim_for_refund for tax years and because it was executed in the defects of an informal claim_for_refund can be cured by amendment and the two claims become merged into a single and indivisible claim the new indissolubly welded into the structure of the old 59_f2d_276 ct_cl the amendment to the informal claim may be filed after the lapse of the statutory period kales u s pincite two considerations are relevant in determining whether a supplemental claim_for_refund is considered an amendment to the original claim rather than an untimely new claim if these two requirements are satisfied there is no specific time period within which a supplemental claim must be filed first the supplemental claim will not be considered an amendment to the original claim if it would require the investigation of new matters that would not have been disclosed by the investigation of the original claim 302_us_517 105_f2d_183 2d cir such a supplemental claim is a new claim rather than an amendment to the existing timely claim the policy ground for not allowing time-barred claims that vary from timely claims is that t he commissioner does not possess the time or resources to perform extensive investigations into the precise reasons and facts supporting every taxpayer’s claim_for_refund 444_f2d_1391 5th cir second a supplemental claim will not generally be considered an amendment if the service took final action on the original claim by either rejecting or allowing the claim in whole or in part in either case the supplemental claim is untimely because once the service has taken final action on the original claim there is no longer any claim left to amend 338_fsupp_786 e d n y aff’d 469_f2d_1394 2d cir 405_f2d_703 1st cir 109_f2d_640 1st cir aff’g u s t c cch d mass 87_f2d_889 2d cir aff’g 14_fsupp_1012 s d n y there are certain narrow exceptions to the rule concerning final action by the service first the service’s disallowance of a claim will not constitute final action by the service if the service did not fully consider all grounds for the refund 289_us_28 in bemis bros bag co the service denied a claim_for_refund by rejecting one of the three grounds stated in the claim while overlooking two independent grounds for the claim id pincite the taxpayer then submitted an amended claim reiterating the grounds stated in the original claim the supreme court held that the claim as amended was timely tl-n-6191-00 second the service’s allowance of a refund claim will not constitute final action by the service in the following unusual circumstances the overpayment amount stated in the original claim was improperly computed the service had sufficient information to compute the correct amount of the overpayment but failed to do so the service issued a refund for the full amount stated in the refund claim and the taxpayer submitted a supplemental claim to correct the computational error and obtain an additional refund after the statute_of_limitations for claiming the refund had expired 56_f3d_1353 11th cir action on decision date in mutual assurance inc the original claim_for_refund contained a computational error which was not corrected by the service when processing the claim the service issued a full refund and did not discover the mistake until after the statute_of_limitations for filing a claim_for_refund had expired the taxpayer then filed an informal claim_for_refund requesting the amount due as a result of the miscalculation the court_of_appeals for the eleventh circuit held that the supplemental claim for the amount due as a result of the miscalculation was a timely amendment rather than a new claim barred by the statute_of_limitations id in this case the form_843 for tax_year filed on is not an amendment to the informal claim filed on the form_870 because the service took final action on the informal claim by issuing the refund check in the exact amount shown on the form_870 in this regard a llowance of a specific claim and payment of the full sum claimed must be deemed final action thereon leaving nothing pending for subsequent amendment new york trust co f 2d pincite it is our understanding that there was no other pending claim that could be amended by the filing of form_843 we believe the decision in mutual assurance inc is not applicable to the claim for several reasons first the service disagrees with the conclusion and rationale of that case as indicated by the action on decision in the opinion noted above thus the service will follow mutual assurance inc only in cases that would be appealable to the court_of_appeals for the eleventh circuit second mutual assurance inc involved an unusual situation in which the original claim provided the service with all the information needed to compute the correct amount of the refund by contrast there is no evidence that the overpayment amount stated in the form_870 was improperly computed or that given the available information the service could have computed the correct amount of the overpayment thus the limited circumstances in which mutual assurance inc can be applied were not present in this case consequently by taking final action with respect to form_870 there was no longer any claim left to amend accordingly the form_843 is not a timely amendment to the form_870 for tax_year in contrast to the claim there was no final action by the service on the overassessment for reported on form_870 thus the form_843 filed on tl-n-6191-00 for tax_year may be a permissible amendment to the timely filed informal claim_for_refund resolution of this issue depends on whether the service’s consideration of the form_843 would require the investigation of new matters that would not have been disclosed by the investigation of the original claim united_states v andrews supra this is an issue that cannot be resolved based on the facts presented because we do not have detailed information as to the factual and legal grounds on which the service computed the overassessment shown on the form_870 thus we cannot determine the extent of the variance between the grounds for the informal claim form_870 and the grounds for the formal claim form assuming the form_843 is a valid amendment of the informal claim sec_6511 must be considered in determining the amount of the allowable refund because taxpayer and the service entered into an agreement under sec_6501 to extend the time for assessment sec_6511 limits the amount of the refund to the portion of the tax paid after the execution of the extension agreement and before the filing of the claim plus the portion of the tax recoverable under the rules pursuant to sec_6511 if the claim had been filed on the date the agreement to extend the time for assessment was executed see also sec_301_6511_c_-1 law and analysis for issue the period of limitation for claiming overpayment interest ie interest computed under sec_6611 is not found in the internal_revenue_code instead title of the united_states_code governs claims for overpayment interest and a suit for overpayment interest must be commenced within years from the date the right of action first accrues u s c a cause of action for overpayment interest first accrues on the date the related credit or refund is allowed 137_fsupp_716 ct_cl cert_denied 351_us_933 that date is the date the service authorizes the scheduling of an overassessment sec_6407 see also 33_fedclaims_4 in the present situation the service determined that taxpayer overpaid its income_tax and was entitled to sec_6611 overpayment interest on the service issued a refund check to taxpayer for tax and overpayment interest however the date of the refund check is probably not the date on which the service authorized the scheduling of the overassessment taxpayer has six years from the latter date to file a timely lawsuit to recover statutory interest if neither a lawsuit nor a claim was filed within the six-year period no overpayment interest may be paid to taxpayer case development hazards and other considerations tl-n-6191-00 this memorandum only addresses statute_of_limitations issues we cannot determine whether any underpayment interest or overpayment interest calculations are correct please contact this office if you need information as to the impact of 36_fedclaims_680 action on decision date on the computation of underpayment interest also we note that sec_301_6611-1 provides that if an overpayment_of_tax is refunded interest shall be allowed from the date of the overpayment to a date that precedes the date of the refund check by days or less this language suggests that no overpayment interest accrues on an overpayment or portion thereof that was not refunded and that is not refundable because the refund claim was untimely under sec_6511 we raise this point because of the possibility that the six-year statute_of_limitations applicable to overpayment interest may not have run for one or both years but the statute_of_limitations sec_6511 applicable to the overpaid tax or overpaid deficiency_interest may have run while a technical_advice_memorandum cannot be cited as precedent tech adv memo date and the court cases cited therein involving this issue may be of interest to you we do not reach any conclusion on this issue but feel compelled to raise it because it may be relevant if the statute_of_limitations for claiming overpayment interest has not expired it is our belief that because taxpayer’s claim_for_refund for tax_year was time- barred taxpayer’s claim for sec_6611 interest relating to that claim should also be barred however no definite conclusion has been reached in this regard with regard to taxpayer’s claim for sec_6611 interest for tax_year we cannot determine at this time whether taxpayer’s claim should prevail to the extent form_843 is found to be an untimely amendment of the prior claim filed on form_870 taxpayer’s claim for sec_6611 interest for tax_year should also be barred but no definitive conclusion has been reached if you have questions please contact susan l hartford at curtis g wilson by michael l gompertz acting senior technician reviewer branch
